  Case 19-31665        Doc 19    Filed 01/22/20 Entered 01/22/20 10:51:33            Desc Main
                                   Document     Page 1 of 7

                    UNITED STATES BANKRUPTCY COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
In re:                                        )      Chapter 7
                                              )
ELIZABETH SOLANO,                             )      Bankruptcy No. 19 B 31665
                                              )
                                              )
                           Debtor.            )      Honorable Donald R. Cassling

                                     NOTICE OF MOTION

To:      Elizabeth Solano, 348 E. Norman Lane, Wheeling, IL 60090
         David M Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL 60090*
         United States Trustee Patrick S. Layng, Office of the United States Trustee, 219 South
         Dearborn Street, Suite 873, Chicago, IL 60604*

         PLEASE TAKE NOTICE that on Tuesday February 4, 2020 at 9:30 a.m., we will appear
before the Honorable Donald R. Cassling or such other Judge as may be presiding in that Judge’s
stead, in courtroom 619, Everett McKinley Dirksen United States Courthouse, 219 South Dearborn
Street, Chicago, IL 60604, and present our Trustee’s Objection to Exemption, a copy of which is
attached hereto and served upon you herewith.

Date: January 22, 2020                        DAVID P. LEIBOWITZ, not individually, but as
                                              the Chapter 7 Trustee of the Debtor’s Estate

                                              By:   /s/ David P. Leibowitz
                                                     David P. Leibowitz (ARDC # 1612271)
                                                     Law Offices of David P. Leibowitz, LLC
                                                     53 West Jackson Boulevard, Suite 1115
                                                     Chicago, IL 60604
                                                     (312) 360-1501

                                 CERTIFICATE OF SERVICE

        On January 22, 2020, the undersigned certifies that on this date, she caused a copy of the
above document to be served upon each person shown on the foregoing Notice, by United States
Mail, with postage prepaid, at Chicago, Illinois. Those marked with an * were served via the Court’s
ECF System.
                                                         /s/ David P. Leibowitz
                                                             Trustee
    Case 19-31665         Doc 19       Filed 01/22/20 Entered 01/22/20 10:51:33                     Desc Main
                                         Document     Page 2 of 7


                      UNITED STATES BANKRUPTCY COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
In re:                                               )        Chapter 7
                                                     )
ELIZABETH SOLANO,                                    )        Bankruptcy No. 19 B 31665
                                                     )
                                                     )
                               Debtor.               )        Honorable Donald R. Cassling

                            TRUSTEE’S OBJECTION TO EXEMPTION

         David P. Leibowitz (“Trustee”), not individually but as the chapter 7 trustee of the estate of

Elizabeth Solano (“Debtor”), hereby moves for an order extending the time for the Trustee to timely

object to exemptions by to and including June 1, 2020.1 In support, the Trustee states the following:

                                     JURISDICTION AND VENUE

         1.    This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334 and venue is

proper pursuant to 28 U.S.C. § 1408.

         2.    By Local Rule 40.3.1(a) of the United States District Court for the Northern District of

Illinois, the District Court has referred all bankruptcy cases to the Bankruptcy Court for initial

determination, as permitted by 28 U.S.C. § 157(a).

         3.    This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (O).

                         FACTUAL AND PROCEDURAL BACKGROUND

         4.      Debtor filed a voluntary chapter 7 petition on November 6, 2019.

         5.      David P. Leibowitz is the duly appointed, qualified, and acting chapter 7 trustee in this

case.

         6.    On January 20, 2020, Debtor amended her schedules to (a) schedule an anticipated

income tax refund for the year 2019 that had been omitted from her original schedules and (b) to


1 All chapter, section and rule references, unless otherwise noted, are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532
(“Bankruptcy Code”), and the Federal Rules of Bankruptcy Procedure, Rules 1001-9037 (“Bankruptcy Rules”).
  Case 19-31665         Doc 19     Filed 01/22/20 Entered 01/22/20 10:51:33                 Desc Main
                                     Document     Page 3 of 7


claim an exemption on the entire amount (i) under the wild card exemption (735 ILCS 5/12-1001(b);

(ii) the public welfare exemption for the Earned Income Credit (735 ILCS 5/12-1001(g)(1) and (iii)

the public welfare exemption for Child Tax Credits (735 ILCS 5/12-1001(g)(1).

        7.    Trustee objects to the claimed exemption to the extent it is claimed for the Child Tax

Credits pursuant to 735 ILCS 5/12-1001(g)(1).

                                         RELIEF REQUESTED

        8.    The Trustee requests that the Court disallow the exemption claimed under the public

welfare exemption for non-refundable Child Tax Credits for reasons more fully set forth below. The

Child Tax Credit is a so-called “non-refundable tax credit” of $500 per qualifying child while the

Additional Child Tax Credit is available to all families with qualifying children and is in the amount of

$1000 per qualifying child. This is a so-called “refundable tax credit.”

                               BASIS FOR RELIEF REQUESTED

        9.      There is a split of authority among Illinois Bankruptcy Courts as to whether the

Child Tax Credit is exempt as a public welfare benefit. As set forth in the opinion of the bankruptcy

court in In re Woodside, 538 B.R. 518 (Bankr. C.D. IL 2015), “Every deduction and credit available in

the Internal Revenue Code, by definition, provides a financial benefit to taxpayers eligible to claim

such deductions and credits. But every deduction and credit does not amount to public assistance.

Refundability is the key distinction. A purpose to benefit needy or lower income families is what

distinguishes government benefits that can legitimately be classified as public assistance from those

benefits that cannot be so classified.

        10.      The Bankruptcy Court for the Northern District of Illinois considered this question

in In re Vazquez, 516 B.R. 523 (Bankr. N.D. IL 2014). In that case, Judge Cox held, contrary to the

decision in In re Koch, 299 B.R. 523, 527-8 (Bankr. C.D. 2003) that a non-refundable tax credit

available to relatively affluent tax payers was nevertheless a public assistance benefit.
  Case 19-31665        Doc 19      Filed 01/22/20 Entered 01/22/20 10:51:33              Desc Main
                                     Document     Page 4 of 7


        11.     In so ruling, Judge Cos relied in part upon changes in the Internal Revenue Code in

2013.

        12.     Nevertheless, Judge Grandy in In re Manuel, (Case 17-60250, Bankr. S.D. IL October

2, 2018) considered the same legislative changes addressed by Judge Cox and held, “the Court

respectfully disagrees with the Vazquez decision and instead adopts the reasoning and holding in

Woodside that a Child Tax Credit is not a public assistance benefit.

        13.     While the Child Tax Credit is available to low income families, it also provides a tax

benefit to middle- and upper-income families. It phases out as higher income levels as set forth in 26

U.S.C. §24(b)(2).

        14.     See also In re Johnson, 480 B.R. 305 (Bankr. N.D. IL 2012) where the Court drew the

distinction between a refundable and non-refundable tax credit in holding that the adoption tax

credit was exempt as a public welfare benefit since it was refundable.

        15.     The term “public assistance” should be considered in the context of the Illinois

Public Aid Code which demonstrates that such exemptions were intended to be applied only to the

extent that they were only available to those who were in need.

        16.     As pointed out in Woodside, the Child Tax Credit does not meet that test since it has a

high phase-out threshold and lacks refundability.

        17.     Judge Perkins further stated, persuasively in Trustee’s view, “Congress drew a clear

line of demarcation when it made only a portion of the CTC refundable, in order to put cash in the

pockets of the truly needy, while retaining the “offset-only” aspect of the non-refundable portion of

the credit, which is available to those with significantly higher income.

                                               NOTICE
        10.   Notice of this Motion was provided to: (a) the Debtor; (b) the Debtor’s counsel; (c) the

Office of the United States Trustee; and (d) all parties that have requested or receive notice through
  Case 19-31665        Doc 19    Filed 01/22/20 Entered 01/22/20 10:51:33             Desc Main
                                   Document     Page 5 of 7


CM/ECF. In light of the nature of the relief requested, the Trustee requests that the Court find the

notice provided for herein sufficient under the circumstances and waive and dispense with any further

notice requirements.
 Case 19-31665      Doc 19     Filed 01/22/20 Entered 01/22/20 10:51:33           Desc Main
                                 Document     Page 6 of 7


WHEREFORE, the Trustee requests that the Court enter an order:

      (a)    Extending the date by which the Trustee may timely object to the Debtor’s claim of

             exemptions to and including June 1, 2020; and

      (b)    Granting such further relief as the Court deems just and proper.

                                            DAVID P. LEIBOWITZ, not individually, but as
                                            the Chapter 7 Trustee of the Debtor’s Estate

                                            By:   /s/ David P. Leibowitz
                                                   David P. Leibowitz (ARDC # 1612271)
                                                   Law Offices of David P. Leibowitz, LLC
                                                   53 West Jackson Boulevard, Suite 1115
                                                   Chicago, IL 60604
                                                   (312) 360-1501
  Case 19-31665         Doc 19     Filed 01/22/20 Entered 01/22/20 10:51:33               Desc Main
                                     Document     Page 7 of 7


                    UNITED STATES BANKRUPTCY COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In re:                                          )        Chapter 7
                                                )
ELIZABETH SOLANO,                               )        Bankruptcy No. 19 B 31665
                                                )
                                                )
                            Debtor.             )        Honorable Donald R. Cassling

              ORDER EXTENDING THE DATE BY WHICH THE TRUSTEE MAY
                     TIMELY OBJECT TO DEBTOR’S EXEMPTIONS

         This matter came to be heard on the Motion of Chapter 7 Trustee, David P. Leibowitz

(“Trustee”), to Extend Time to Object to Exemptions; due and proper notice having been given; and

it appearing to the Court that cause exists for the entry of this order; and the Court being fully advised

in the premises;

IT IS HEREBY ORDERED:

         1.      The Trustee’s motion is granted as set forth herein.

         2.      The date by which the Trustee may timely object to the Debtor’s exemptions is hereby

extended to and including June 1, 2020.


Date: ___________                               Enter: _______________________________
                                                       Honorable Donald R. Cassling
                                                       United States Bankruptcy Judge
Prepared By:
David P. Leibowitz (ARDC # 1612271)
Law Offices of David P. Leibowitz, LLC
53 West Jackson Boulevard, Suite 1115
Chicago, IL 60604
(312) 360-1501
